PETRELLA, J.A.D.
(dissenting).
Under the precise and peculiar circumstances presented by the facts in this case, I am persuaded that the reasoning in Rothman *536v. Borough of River Edge, 149 N.J.Super. 435 (App.Div.1977), certif. den. 75 N.J. 19 (1977), should apply. Accordingly, I dissent and would reverse, allowing defendant an offset of the tax refund which would be otherwise due the bankrupt plaintiff of the amount of delinquent taxes owed with respect to plaintiff’s ownership of the same property for subsequent years.